Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/22 has been entered.
Claims 1, 4, and 6-14 are pending. Claims 10-14 are new.  Claims 2-3 and 5 have been cancelled.  Claim 1 has been amended.  Claims 1, 4 and 6-14 are under consideration.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoyama et al. (EP 2450030 A1; cited in IDS) in view of Ono et al. (JPH09249531A).
Sonoyama et al. teach a pressed powder cosmetic composition excellent in impact resistance, or a pressed powder cosmetic composition satisfying both impact resistance and good feeling in use (e.g. abstract). Sonoyama et al. teach:
a solid powder cosmetic, containing a powder component and an oily component (e.g. paragraph 0001, 0008, Claim 1), wherein the content of the oily component is 1-20% by mass and the content of the powder component is 80-99% by mass (e.g. paragraph 0008; claim 1), and the oily component includes: (A) a silicone compound including dimethylpolysiloxane (e.g. paragraph 0025; Examples) and (B) an oil agent that is in a semi-solid state at 25°C, and the component (B) includes one or more selected from the group consisting of Vaseline (i.e. petrolatum), a pentaerythritol fatty acid ester, and a dimer acid ester, which is exemplified at 3% (e.g. paragraphs 0020, 0024; Examples).
Sonoyama et al. are silent as to the viscosity of the dimethylpolysiloxane. This is made up for by the teachings of Ono et al. 
Ono et al. teach a solid powder-type make-up cosmetic which is good in usability and has excellent make-up sustainability by combining a specific poly(dimethylsiloxane) with a specific powder (e.g. abstract). Ono et al. teach that the polydimethyl siloxane has a viscosity of 3,000-10,000 cps is present at 0.5-10wt% (e.g. abstract; paragraph 0007). Ono et al. teach that 1,000 cps or less, the effect of the present invention cannot be exhibited, and when it is 10,000 or more, usability tends to deteriorate (e.g. paragraph 0007). 
Regarding Claims 1, 4 and 9, it would have been obvious to one of ordinary skill in the art at the time of filing to select the high viscosity poly(dimethylsiloxane) of Ono for use in the pressed powders of Sonoyama et al. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  One of ordinary skill in the art would have predicted success as both of the compositions are useful as solid powder cosmetics comprising powders and silicone compounds, and one of ordinary skill would have been motivated in order to provide the benefits of good usability and excellent make-up sustainability, as taught by Ono et al.  In addition, it would have been obvious to one of ordinary skill in the art to combine the solid powder cosmetics of Sonoyoma et al. and Ono et al. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Regarding the concentrations of the oily component, the powder component, and components (A) and (B), the ranges of Sonoyama et al. and Ono et al. overlap with or lie within the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Regarding Claim 6, Sonoyama et al. teach the inclusion of zinc stearate at 5-60% by mass and magnesium myristate (e.g. paragraph 0028 and 0069).  Ono also teaches the inclusion of metal soaps (e.g. paragraph 0007). 
Regarding Claim 7, Sonoyama et al. teach 1-10%, or 1-5% by mass of a spherical powder, which overlaps with the claimed range (e.g. paragraphs 0030-0031). Ono et al. teach that the powder is a plate-like high aspect ratio powder (e.g. paragraphs 0004-0007).
Regarding Claim 8, Ono teaches 0.5-10 mass% poly(dimethylsiloxane) (i.e. A) (e.g. Overview; Claim 1) and Sonoyama et al. teach (B) an oil agent selected from the group consisting of a pentaerythritol fatty acid ester and a dimer acid ester, which is exemplified at 3% (e.g. paragraph 0024; Examples), which results in a ratio (A/B) of 1/6 to 3.33/1, which overlaps with the claimed range. 

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoyama et al. (EP 2450030 A1; cited in IDS) in view of Ono et al. (JPH09249531A) as applied to claims 1, 4, 6-9 above, and further in view of Togashi (US 2018/0369126). 
Regarding Claims 1, 4 and 6-9, the teachings of Sonoyama et al. and Ono et al. are described supra.  Neither teaches that the oil component (B) is dipentaerythrityl hexa(hydroxystearate/stearate/rosinate). This is made up for by the teachings of Togashi.
Togashi teaches an oily solid cosmetic containing an alkyl-polyether-modified silicone having a siloxane dendron structure and a dimer acid ester (e.g. abstract). Togashi teaches that the composition may further comprise a pasty oil (i.e. semi-solid) comprising dipentaerythrityl hexa(hydroxystearate/stearate/rosinate) (e.g. paragraph 0042). Togashi include in the same category of pasty oil the compound Vaseline (e.g. paragraph 0042). 
Regarding Claims 10-14, it would have been obvious to one of ordinary skill in the art at the time of filing to replace the Vaseline of Sonoyama et al. with the dipentaerythrityl hexa(hydroxystearate/stearate/rosinate of Togashi et al. Simple substitution of one known element for another to obtain predictable results is obvious. Sonoyama et al. and Togashi are both drawn to solid oily cosmetics comprising powder ingredients and an oil ingredient, Vaseline. Togashi teaches that Vaseline and dipentaerythrityl hexa(hydroxystearate/stearate/rosinate are both suitable pasty oils. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.   


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619